internal_revenue_service p o box room cincinnati oh release number release date date date legend department of the treasury exempt_organizations rulings and agreements employer_identification_number contact person - id number contact telephone number phone fax uil c university d college e college h association association association l service area x the organization dear we have considered your request for advance approval of your grant-making program under sec_4945 g of the internal_revenue_code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code our records also indicate that x was classified as a private_foundation as defined in sec_509 effective date your letter indicates that x will operate a grant-making program the purpose of x is to provide four scholarship grants a year to b two scholarships to students attending c and two scholarships to students attending d the amount of the scholarship award is one-half of the total annual tuition for the academic year x also intends to offer a total of two to four academic scholarships a year to students enrolling in e with emphasis in an associate degree in nursing rn or a licensed practical nursing certificate program lpn the amount of the scholarship award is the total annual tuition for the academic year and other local associations x will advertise its scholarship programs at e through contact with the financial aid department of e and with high school counselors in l will be the first year in which scholarships will be awarded x will maintain records showing the following information regarding its scholarships names addresses purpose and amount of each scholarship manner of selection and relationship if any to officers trustees or donors of funds to x x will also maintain records of all information utilized to evaluate the qualifications of potential scholarship recipients the applicants for scholarship programs at c and d are first second third and fourth year medical students who reside in l and have been accepted to medical education programs accredited by j and who plan to study at c and d the applicant for scholarship programs at e are those who reside in l desire to attend either an associate degree in nursing rn or a licensed practical nursing certificate program lpn program and agree to work in l after graduation all scholarship recipients will be required to verify satisfactory academic progress for each year in which scholarship grants are granted the selection of recipients will be made on an objective non-discriminatory basis members of x board_of directors of the grant and scholarship committee or x disqualified persons including substantial contributors foundation managers and certain family members of such persons are not eligible for scholarship assistance members of the grant and scholarship committee must disclose any familial relationship with an applicant each applicant shall be ranked against stated selection criteria and selection of award recipients shall be based on a combination of merit and financial need merit shall be determined by an evaluation of applicants using the following factors academic transcripts - as a measure of academic performance and ability to succeed extra-curricular activities - as a measure of the students involvement socialization and community services volunteer or work experience - does the student have some experience on a chosen career field career and educational goals - are goals clearly stated and does the student appear likely to succeed and unusual circumstances - are there family problems personal or financial which may make the student more worthy of consideration each applicant will be screened using the merit categories listed above to insure a fair and objective decision-making process committee members will use a rating sheet to rate each applicant each of the criteria will be given a point score so that cumulative scores can be used to compare applicants depending on the purpose of the scholarship more weight may be given to criteria judged to be greater importance x will pay scholarships directly to c d and e the committee will receive and review reports from c d and e regarding scholarship grantees annually and upon completion of each academic reporting_period however if for any reason a scholarship is paid to a person other than c d or e attended by the scholarship recipient the committee must receive a report on the progress of each recipient of such scholarship at least once each year this report must include a summary of the use of the funds awarded and the recipient’s courses taken and grades received in each academic period this report must be verified by c d or e a final report is also required where the reports submitted or other information including failure to submit reports indicate that all or any part of a scholarship grant is not being used in furtherance of its intended purpose x is under a duty to investigate such duty shall only arise where a scholarship has been paid to a person other than to c d or e attended by the scholarship recipient while conducting the investigation the committee shall withhold further payments to the extent possible until any delinquent reports required under the foregoing provisions of these procedures have been submitted if x learns that all or any part of a scholarship is not being used in furtherance of the purposes of the scholarship x shall take all reasonable and appropriate steps to recover the scholarship funds and or ensure restoration of the diverted funds to the purposes of the scholarship if such a diversion occurs and the scholarship recipients has not previously diverted scholarship funds to any use not in furtherance of the purposes of the scholarship x shall withhold any further payments to the recipient until it has received the recipient’s assurance that further diversion shall not occur and shall require the recipient to take extraordinary precautions to prevent future diversions from occurring sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its g grant p process procedure includes an objective and nondiscriminatory selection ry such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements enclosures notice redacted copy of letter
